Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
3.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goto et al. (United States Patent Publication No. US 2021/0109446 A1), hereinafter Goto.
5.	Regarding Claims 1-6, Goto teaches (Paragraphs [0620-0721], including Experimental Example A-16) a base component which exhibits changed solubility in a developing solution under action of acid. Goto teaches (Paragraphs [0620-0721] including Experimental Example A-16) an acid-generator component which generates acid upon exposure. Goto teaches (Paragraphs [0620-0721] including Experimental Example A-16) the base component comprises a resin component (A1) of the present application comprising a structural unit (a0) of the present application represented by general formula (a0-1) of the present application. Goto teaches (Paragraphs [0620-0721] including Experimental Example A-16) the amount of the structural unit (a0) of the present application within the resin component (A1) of the present application based on the combined total (100 mol %) of all structural units constituting the resin component (A1) of the present application is 58 to 80 mol %. Goto teaches (Paragraphs [0620-0721] including Experimental Example A-16) in general formula (a0-1) of the present application, Ra02 and Ra03 are mutually bonded to form a ring. Goto teaches (Paragraphs [0620-0721] including Experimental Example A-16) in general formula (a0-1) of the present application, Ra02 and Ra03 are mutually bonded to form a monocyclic aliphatic cyclic group. Goto teaches (Paragraphs [0620-0721] including Experimental Example A-16) the resin component (A1) of the present application further comprises a structural unit (a10) of the present application represented by general formula (a10-1) of the present application of the present application. 
6.	Regarding Claims 7-8, Goto teaches (Paragraphs [0549-0564]) forming a resist film using the resist composition. Goto teaches (Paragraphs [0565-0573]) exposing the resist film. Goto teaches (Paragraphs [0574-592]) developing the exposed resist film to form a resist pattern. Goto teaches (Paragraphs [0565-0573]) the resist film is exposed to extreme ultraviolet (EUV) or electron beam (EB).

Conclusion
7.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
8.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        10/04/2022